Citation Nr: 0726892	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  00-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD) for the period prior to 
April 25, 2000.

2.  Entitlement to an initial (staged) disability rating in 
excess of 70 percent for PTSD, from June 1, 2000.

3.  Entitlement to service connection for alcoholism as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

This case was previously before the Board in July 2003, 
wherein the veteran's claim was remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.   For the period prior to April 25, 2000, the veteran's 
PTSD is manifested by a negative affect, depression, and 
nightmares, but does not cause occupational and 
social impairment due to impaired speech; difficulty in 
understanding complex commands; memory impairment; impaired 
thought processes; or panic attacks.  There also are no 
objective clinical indications of suicidal or homicidal 
ideations or hallucinations or delusions.

2.  The veteran's PTSD causes depression, flashbacks, 
anxiety, and impaired sleep, but his PTSD does not cause 
suicidal or homicidal ideation, obsessive rituals, impaired 
thought processes, delusions or hallucinations, 
disorientation, or neglect of personal appearance and 
hygiene.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's alcoholism is causally or 
etiologically related to his service in the military, or 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for PTSD, 
for the period from prior to April 25, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2006).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD, for the period since June 1, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2006).

3.  The veteran's alcoholism was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the August 1998 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.  As such, his filing 
of a notice of disagreement as to the August 1998 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignments trigger VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's PTSD, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluations 
that the RO had assigned.  

The April 2003 and May 2004 VCAA letters explained the 
evidence necessary to substantiate the claims for increased 
ratings and informed the appellant of what evidence was 
required to substantiate his claim for secondary service 
connection for alcoholism.  These letters also informed him 
of his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims. 

In addition, a March 2006 VCCA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment, as well as reports of 
VA examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including psychoses, will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Nonetheless, pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, 
"no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  Willful misconduct is defined as "an 
act involving conscious wrongdoing or known prohibited 
action."  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  See 38 C.F.R. § 3.1(n).  

Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating 
effects, and intoxication results proximately and immediately 
in disability or death.  See 38 C.F.R. § 3.301(c)(2).  
Similarly, the progressive and frequent use of drugs to the 
point of addiction is considered willful misconduct.  Where 
drugs are used to experience their effects, and the effects 
result proximately and immediately in disability, the 
disability is considered the result of willful misconduct.  
See 38 C.F.R. § 3.301(c)(3).  But, diseases or disabilities 
that are a secondary result of chronic alcohol or drug use 
are not considered to be of willful misconduct origin.  See 
38 C.F.R. § 3.301(c)(2), (c)(3).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
overruling Barela v. West, 11 Vet. App. 280 (1998), the 
Federal Circuit Court held that veterans can only recover for 
an alcohol or drug abuse disability secondary to a service-
connected disability if they can adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder.   So 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability.  This case primarily concerns 
situations where the veteran has a service-connected 
psychiatric disorder and is attempting to receive additional 
compensation, etc., for his alcohol and/or drug abuse on the 
premise that it is proximately due to or the result of his 
service-connected psychiatric disability.  The converse of 
this, however, is not sustainable where he has abused alcohol 
and/or drugs and wants compensation for it as the primary 
condition - as opposed to the secondary residual.

Analysis

Increased Disability Evaluations

A mental disorder should be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment . . . ."  See 38 C.F.R. § 4.126(a) (2006).  The 
veteran's PTSD was initially assigned a noncompensable 
disability rating, prior to April 25, 2000.  A temporary 
total hospitalization rating was assigned from April 25, 2000 
through May 31, 2000, pursuant to 38 C.F.R. § 4.29.  Since 
June 1, 2000, his PTSD is evaluated as 70 percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
disability evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

A 70 percent disability evaluation is assigned under this 
Code for occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood due to symptoms such as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.

I.  Prior to April 25, 2000

Upon reviewing the rating criteria in relation to the 
veteran's PTSD symptoms, the Board finds that his disability 
picture supports a 30 percent initial rating for his PTSD, 
for the period prior to April 25, 2000, but no higher.  

According to the objective medical evidence of record, he has 
experienced some occupational and social impairment with 
occasionally decreased work efficiency due to his flashbacks, 
nightmares, sleep impairment, and depression.  Furthermore, 
he has experienced limited and negative affect, with 
questionable insight.  In particular, the August 1998 VA 
examiner found that the veteran had vocational and 
interpersonal limitations, although the VA examiner noted 
that a delineation of the veteran's symptoms was complicated 
due to his alcohol dependence.  Moreover, the VA examiner 
recorded a GAF score of 60, which is indicative of moderate 
symptoms such as a flat affect or occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with coworkers).  See the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See, too, 38 C.F.R. § 4.130.  Therefore, a 30 percent 
rating is warranted under Code 9411.

The preponderance of the evidence is against a rating higher 
than 30 percent, however.  The veteran's speech and thought 
processes were normal, his judgment was intact, and his 
behavior was appropriate.  Additionally, the evidence does 
not show that he experiences panic attacks or memory 
impairment.  See 38 C.F.R. § 4.3.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

II.  From June 1, 2000

Considering the evidence relating to the veteran's service-
connected PTSD under the relevant rating criteria, Diagnostic 
Code 9411, the Board finds that the veteran's disability 
picture since June 1, 2000 is most consistent with the 
current 70 percent disability evaluation, and that an 
increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record does not 
show that the veteran experiences obsessional rituals which 
interfere with routine activities, or that he has 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  The veteran also does not have grossly impaired 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities associated with daily living 
(including maintaining personal hygiene); disorientation as 
to time or place; memory loss for names of close relatives, 
own occupation, or own name, as a result of his service-
connected PTSD.  

Although the Board acknowledges that the veteran demonstrated 
suicidal ideation without intent and hallucinations while 
intoxicated, there was no evidence of suicidal or homicidal 
ideation, or evidence of delusions or hallucinations when he 
is sober.  Likewise, the veteran had good hygiene and was 
alert, cooperative, and correctly oriented in all spheres (to 
time, place, and person).  According to the veteran's VA 
treatment records, the veteran was oriented and cooperative 
during his group therapy sessions and his recent 
hospitalizations were related to his nonservice-connected 
alcohol dependence.  His memory was unimpaired, and his 
insight and judgment were fair.  There was also no evidence 
of psychosis or paranoia.  He also did not suffer from 
delusions, hallucinations, or impaired thought processes.  
Similarly, there was no evidence of involuntary movements or 
psychomotor agitation.  

Additionally, the veteran had a Global Assessment of 
Functioning (GAF) score, as a result of the impact of his 
service-connected PTSD, of 45 on VA examination in November 
2000, when the examiner characterized his PTSD as severe, and 
of 50 in September 2002.  The September 2002 VA examiner 
noted that this score also reflected the veteran's 
limitations due to his nonservice-connected alcohol 
dependence.  Nevertheless, the GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), GAF scores of 41 to 50 
are indicative of serious impairment in social or 
occupational functioning (suicidal ideation or social 
isolation).  The Board acknowledges that a GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this 
regard, the VA medical providers' clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant, objective symptoms of the veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no 
justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores; as they are commensurate 
with his current rating.  See 38 C.F.R. § 4.7.



III.  Extraschedular compensation 

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis for both of the time periods at issue.  However, the 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him or 
anyone on his behalf that his PTSD, standing alone, has 
caused marked interference with his employment (beyond that 
contemplated by his 30 and 70 percent schedular ratings, 
respectively) or that his PTSD necessitated frequent periods 
of hospitalization such that application of the regular 
schedular rating standards is rendered impracticable.  In 
fact, many of the veteran's hospitalizations during the 
relevant time periods were for treatment of his alcohol 
dependence, and not his PTSD.  As such, the Board finds that 
this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for alcoholism, 
including as secondary to his service-connected PTSD, so it 
must be denied.  38 C.F.R. § 3.102.  

The veteran's service medical records are entirely 
unremarkable for any complaints, treatment, or diagnosis of 
alcoholism or problems with alcohol during his service (that 
is, relevant complaints, requests for treatment, etc.), and 
there also were no objective clinical findings indicating 
that he had a problem with alcohol abuse.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran initially sought treatment for his 
alcohol dependence in 1981.  In the absence of demonstration 
of continuity of symptomatology, the initial demonstration of 
the disability at issue, years after service, is too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent clinical evidence that 
relates his current alcoholism to his service, or his 
service-connected PTSD.  In this regard, the Board observes 
that the veteran has reported a history of alcohol use which 
predated his military service by many years.  On VA 
detoxification treatment in May 1999, the veteran reported 
alcohol use as early as age 11.   Likewise, the Board points 
out that none of the veteran's treating providers, or any of 
the VA examiners who evaluated him over the years, have 
associated the veteran's alcoholism with his PTSD.  In 
contrast, the veteran's treating addiction therapist in 2002 
found that the veteran's PTSD was not the reason for his 
alcoholism.  It was noted that it had been discussed with the 
veteran that PTSD "could" contribute to his drinking.  
There was no finding in this regard.  In addition, many of 
the veteran's treating providers noted an extensive family 
history of alcohol abuse.  Most significantly, the September 
2002 VA examiner clearly concluded that the veteran's 
alcoholism is not secondary to his PTSD.  The VA examiner 
further explained that, given the veteran's history of pre-
service alcohol abuse and family history, the veteran's 
alcoholism was more likely a function of congenital or family 
factors in his environment.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").   As such, the veteran's use of alcohol 
is considered intentional and for its intoxicating effects, 
and is not a disability for VA purposes.  See 38 C.F.R. 
§ 3.1(n) (substance abuse is considered willful misconduct, 
where the appellant's use of drugs and alcohol was considered 
intentional and for their intoxicating effects).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's alcoholism was 
incurred or aggravated during or as a result of his service 
in the military, or as secondary to his service-connected 
PTSD.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Thus, the only evidence portending that the alcoholism is in 
any way related to his service in the military or his 
service-connected PTSD, comes from him personally.  As a 
layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
the claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





	(CONTINUED ON NEXT PAGE)




ORDER

An initial 30 percent evaluation for PTSD, for the period 
prior to April 25, 2000, is granted, subject to applicable 
law and regulations governing the award of monetary benefits.

The claim for a disability rating in excess of 70 percent for 
PTSD is denied.

The claim of entitlement to service connection for alcoholism 
is also denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


